MARSHALL, J.
(concurring). Although,, as said by the court, in effect, the Commission may have gone too far, that does not appear with sufficient clearness to warrant disturbing the approving judgment of the circuit court. The Commission evidently considered the matter with great care, fully appreciating that both sides of the controversy were entitled to consideration. .1 concur in the decision and in all said in the able opinion for the court by Mr. Justice TlMLiN giving the Commission its proper and distinguished dignity in our governmental system. A code definitely established under the law on the high plane suggested will effect the purpose of regulation: that of preventing injustice upon the one side, and of protecting private property rights upon the other.
I write to state, in a few words, views upon some questions discussed by the court, not suggesting, however, that they differ from those voiced in the opinion.
The words “unlawful” and “unreasonable” were not used in the regulation act as synonymous respecting all situations. Just what the scope of each is, as I view the matter, I will not now undertake to say. That may well be left open for future study and definement.
The legislative scheme embodied in the act, as I understand was conceded upon the argument, is not to take control of railroad property and business from the proprietors, but to supervise the same so as to prevent extortion and injustice and secure fairly adequate service. It contemplates, as I think, that so long as a rate for service is not extortionate or service afforded is fairly adequate the proprietors shall not be interfered with. So, in every hearing upon complaint, the initial and jurisdictional question is whether, in the given case, the conduct of the proprietors is unreasonable. It were better, if it is not necessary, that such jurisdictional fact be shown affirmatively to have been found.
Further, it would seem that in case of the Commission dealing with inadequate service it should require such addi*171tional service as to remove tbe element of injustice, affording, in tbe whole, tbe minimum of wbat is reasonable, leaving proprietors free and opportunity to give additional service. In case of tbe Commission dealing witb extortionate rates for service it should remove the element of injustice by reducing tbe rates sufficiently to measure tbe excess, leaving tbe proprietors free and opportunity to make further reductions.
Tbe boundaries of reason as applied to service or rates encompass a broad field. Tbe law does not contemplate that tbe Commission shall make, a selection within that field. Otherwise it would be subject to condemnation as a delegation of legislative power. "While it is true that there is but one reasonable rate or degree of service which it is contemplated tbe Commission shall seek for and name, I do not think that there is only one such rate or degree in a given case which is reasonable in the general sense. There may be many, but the Commission is confined to one, otherwise it would in selecting the proper one exercise legislative power. So the one degree or rate, so far as the Commission is concerned, considering that it is merely to prevent extortion and injustice and compel the giving of service which is fair, is the minimum service or maximum rate.
I think the law contemplates a full judicial review by the circuit court of the action of the Commission when properly challenged, the court to try questions of law and fact the same as the Commission, giving such weight, however, to the decision of the latter on all matters of fact that it shall stand unless shown to be wrong by clear and satisfactory evidence, and, in case of an appeal to this court, that the scope of review shall be the same as in case of any appeal from a judgment in an action tried by the court.
If the regulation system shall be firmly established along the lines indicated it will be upon a logical basis, which cannot be said of such systems generally. The Commission *172which has charge of the matter here, backed by opportunity for support by a broad judicial review, subject to the deference which, as indicated, should be given to its decisions, can soon work out a plain course of administration, giving to our commonwealth a distinguished position in the field of safe, adequate, rational regulation..
Basheord, J. I concur in the foregoing opinion of Mr. Justice MARSHALL.